[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT         FILED
                                    ________________________U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                            No. 11-10159             AUG 22, 2011
                                        Non-Argument Calendar         JOHN LEY
                                      ________________________          CLERK


                                D.C. Docket No. 1:10-cr-20335-UU-9

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

MICHAEL MATHIS,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 22, 2011)

Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Michael Mathis appeals his sentence of 10 years’ supervised release for

conspiracy to possess with intent to distribute cocaine, in violation of 21 U.S.C.
§ 846. He argues that the excessive period of supervised release was procedurally

unreasonable because the district court did not give sufficient justification for the

sentence. He also asserts that it was substantively unreasonable because the

sentence does not serve the purposes of the sentencing guidelines and is greater

than necessary to comply with and promote the purposes of the statutory

sentencing goals.

      “[A] sentence may be reviewed for procedural or substantive

unreasonableness.” United States v. Ellisor, 522 F.3d 1255, 1273 (11th Cir. 2008).

We review both the procedural and substantive reasonableness of a sentence for an

abuse of discretion. Id. at 1273 n.25.

      In reviewing whether a sentence is reasonable, we must ensure, first, that

the district court did not commit a significant procedural error, “such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen sentence.”

Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). “[T]he

sentencing judge should set forth enough to satisfy the appellate court that he has

considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.” United States v. Agbai, 497 F.3d 1226, 1230

                                          2
(11th Cir. 2007) (citation and quotation omitted). However, the district court need

not discuss or explicitly state on the record each § 3553(a) factor. United States v.

Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). “Rather, an acknowledgment by the

district judge that he or she has considered the § 3553(a) factors will suffice.”

United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007).       We must then

determine whether the sentence is substantively reasonable in light of the

§ 3553(a) factors. Gall, 552 U.S. at 51, 128 S. Ct. at 597. The sentencing court

shall impose a sentence “sufficient, but not greater than necessary” to comply with

the purposes of sentencing set forth in § 3553(a)(2), namely, to reflect the

seriousness of the offense, promote respect for the law, provide just punishment

for the offense, deter criminal conduct, protect the public from further criminal

conduct by the defendant, and provide the defendant with needed educational

training, vocational training, medical care, or other correctional treatment in the

most effective manner. 18 U.S.C. § 3553(a)(2). In imposing a particular sentence,

the court must also consider the nature and circumstances of the offense, the

history and characteristics of the defendant, the kinds of sentences available, the

applicable guideline range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. 18 U.S.C. § 3553(a)(1), (3)-(7).

                                          3
      “The review for substantive unreasonableness involves examining the

totality of the circumstances, including an inquiry into whether the statutory

factors in § 3553(a) support the sentence in question.” United States v. Gonzalez,

550 F.3d 1319, 1324 (11th Cir. 2008). “[T]he party who challenges the sentence

bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “The weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court.” United

States v. Williams, 526 F.3d 1312, 1322 (11th Cir. 2008) (quotations and alteration

omitted). We vacate a sentence only if “left with the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” United States v. Irey, 612 F.3d 1160,

1190 (11th Cir. 2010) (en banc), cert. denied, 131 S. Ct. 1813 (2011) (quotation

omitted). The reasonableness of a sentence may be indicated when the sentence

imposed was well below the statutory maximum sentence. See Gonzalez, 550 F.3d

at 1324.

      Mathis’s sentence is both procedurally and substantively reasonable. It is

procedurally reasonable because the district court adequately explained its reasons

                                          4
for sentencing Mathis to 10 years’ supervised release by stating that it considered

the parties’ arguments and the statutory factors. The court explained that it was

imposing the 10 years of supervised release because it varied down to 120 months’

of imprisonment and wanted to hold him accountable if he broke the law in the

future. It is substantively reasonable because it is well below the statutory

maximum and helps deter future criminal conduct by him. Furthermore, based on

Mathis’s history and characteristics as a career offender, and the deterrence effect

that the extended supervised release will have on his future criminal conduct, the

sentence is not greater than necessary. Because the sentence is procedurally and

substantively reasonable, the district court did not err. Accordingly, we affirm.

      AFFIRMED.1




      1
             Mathis’s request for oral argument is denied.

                                              5